FILED
                                                           United States Court of Appeals
                    UNITED STATES COURT OF APPEALS                 Tenth Circuit

                          FOR THE TENTH CIRCUIT                   May 31, 2019
                      _________________________________
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
LEO GENE BLOOMFIELD, JR.,

     Petitioner - Appellant,

v.                                                    No. 19-8001
                                            (D.C. No. 2:18-CV-00166-SWS)
WYOMING DEPARTMENT OF                                  (D. Wyo.)
CORRECTIONS HONOR FARM
WARDEN RUBY ZEIGLER; WYOMING
DEPARTMENT OF CORRECTIONS
HONOR FARM ASSOCIATE WARDEN
ANTHONY CHARLES THORNTON;
WYOMING DEPARTMENT OF
CORRECTIONS HONOR FARM
CAPTAIN CARRIE CARUTHERS;
WYOMING DEPARTMENT OF
CORRECTIONS HONOR FARM
SERGEANT SARAH COUNTRYMAN;
WYOMING DEPARTMENT OF
CORRECTIONS HONOR FARM
SERGEANT KOSKI; WYOMING
DEPARTMENT OF CORRECTIONS
HONOR FARM BOARD MEMBER
BARB HALL; WYOMING
DEPARTMENT OF CORRECTIONS
HONOR FARM BOARD MEMBER
RACHEL PIERSON; CORIZON
HEALTH CARE SERVICES, INC
EMPLOYEE CHARLES JUNKIN;
CORIZON HEALTH, INC.; WYOMING
ATTORNEY GENERAL; WYOMING
DEPARTMENT OF CORRECTIONS;
WYOMING DEPARTMENT OF
CORRECTIONS HONOR FARM,

     Respondents - Appellees.
                    _________________________________
            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.
                  _________________________________

      Leo Bloomfield Jr., a Wyoming state prisoner proceeding pro se, seeks a

certificate of appealability (COA) so he can appeal the district court’s order denying

his motion for habeas relief.1 For the reasons discussed below, we deny Bloomfield’s

COA request and dismiss the appeal.

                                      Background

      When the events relevant to Bloomfield’s habeas petition transpired, he was

incarcerated at the Wyoming Department of Corrections Honor Farm (WHF). While

there, Bloomfield allegedly threatened a supervisor. As a result, WHF officials

initiated disciplinary proceedings against him. During the pendency of those

proceedings, WHF housed Bloomfield in a segregated holding cell; at their

culmination, a disciplinary-hearing officer found Bloomfield guilty of violating the

Code of Inmate Discipline (the Code). The disciplinary-hearing board then affirmed

that ruling on appeal.

      In response, Bloomfield filed what he characterized as a petition seeking relief

under 28 U.S.C. § 2254. In that petition, Bloomfield alleged that (1) the segregated


      *
         This order isn’t binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. But it may be cited for its persuasive value.
See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
       1
         Because Bloomfield proceeds pro se, we liberally construe his filings. See
Eldridge v. Berkebile, 791 F.3d 1239, 1243 n.4 (10th Cir. 2015). But we won’t act as
his advocate. See id.
                                            2
holding cell contained a hole into which its previous occupants had both urinated and

defecated; (2) despite these unsanitary conditions, WHF deprived him of cleaning

supplies; (3) WHF provided him with only cold or below room-temperature meals;

(4) WHF officials made improper comments to him while he was housed in the

holding cell; (5) WHF interfered with his ability to prepare for his disciplinary

hearing by denying him access to the law library and legal materials; (6) a mental-

health professional improperly determined he was competent to participate in the

disciplinary hearings despite Bloomfield’s use of prescription medications—

medications that, according to Bloomfield, “[d]iminished” his “[c]apacity” to

participate, R. vol. 1, 13; (7) there was insufficient evidence to support the hearing

officer’s finding that he violated the Code; (8) certain individual defendants deprived

him of fair and impartial disciplinary proceedings; (9) certain individual defendants

denied him compulsory process; (10) certain individual defendants conspired against

him in an effort to obtain a finding that he violated the Code; and (11) certain

individual defendants violated his right to due process.

      The district court denied relief. In doing so, it first concluded that to the extent

Bloomfield sought to challenge the conditions of his confinement, his lack of access

to legal materials, and the inadequacy of his mental healthcare, he should bring those

claims under 42 U.S.C. § 1983, rather than § 2254. Thus, the district court dismissed

these claims without prejudice.

      Next, the district court construed Bloomfield’s remaining claims as attempts to

obtain relief under 28 U.S.C. § 2241, reasoning that to the extent those claims arise

                                            3
from Bloomfield’s disciplinary hearing and subsequent appeal, they constitute

challenges to the execution of his sentence, rather than its validity. And the district

court further noted that to prevail under § 2241, Bloomfield had to show he was in

custody in violation of the Constitution. The district court then indicated that the only

potential remaining constitutional violations Bloomfield purported to identify were

due-process violations arising from (1) the alleged insufficiency of the evidence

supporting a finding that he violated the Code; (2) the alleged bias of the

disciplinary-hearing officers; and (3) the allegedly retaliatory motives of the

disciplinary-hearing officers. Finally, the district court determined that none of these

allegations gave rise to a plausible due-process claim, concluded that allowing

Bloomfield to amend his petition would be futile, and dismissed Bloomfield’s due-

process claims with prejudice. It also denied him a COA.

                                        Analysis

      Bloomfield now seeks to appeal the district court’s order. To do so, he must

first obtain a COA. See 28 U.S.C. § 2253(c)(1)(A); cf. Montez v. McKinna, 208 F.3d
862, 869 (10th Cir. 2000) (holding that state prisoner must obtain COA before

appealing order rejecting “challenges related to the incidents and circumstances of

any detention pursuant to state[-]court process under § 2241”).

      When a district court rejects a petitioner’s “constitutional claims on the

merits,” we will grant a COA if the petitioner demonstrates that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). But when a district court

                                            4
instead denies relief “on procedural grounds without reaching the prisoner’s

underlying constitutional claim,” the petitioner must meet a more onerous burden: he

or she must show both “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. (emphasis added).

       Here, the district court dismissed several of Bloomfield’s claims on procedural

grounds without reaching their merits; it concluded that § 1983, rather than § 2254,

provided the appropriate vehicle for advancing those claims. Bloomfield suggests this

was error, insisting these claims constitute challenges to “the validity of [his]

sentence” and therefore fall within § 2254’s ambit. Aplt. Br. 8; cf. Montez, 208 F.3d

at 865 (noting that petitioner who seeks to challenge validity of his or her conviction

or sentence should do so under § 2254).

       But as the district court noted, these claims challenged (1) the allegedly

unsanitary conditions of the holding cell and the defendants’ alleged failure to

provide cleaning supplies and hot meals; (2) Bloomfield’s alleged lack of reasonable

access to legal resources while in confinement; and (3) Bloomfield’s alleged lack of

access to appropriate health care while in confinement. Notably, Bloomfield provides

neither argument nor authority that might indicate these claims implicate the validity

of his conviction or sentence. Cf. Fed. R. App. P. 28(a)(8)(A) (requiring appellant’s

opening brief to contain “appellant’s contentions and the reasons for them, with

citations to the authorities . . . on which the appellant relies”). And we see no

                                             5
indication that they do. Accordingly, because Bloomfield fails to demonstrate “that

jurists of reason would find it debatable whether the district court was correct in its

procedural ruling,” we decline to grant Bloomfield a COA to pursue these claims on

appeal. Slack, 529 U.S. at 478; see also Standifer v. Ledezma, 653 F.3d 1276, 1280

(10th Cir. 2011) (holding that to extent petitioner sought to challenge conditions of

confinement—such as allegedly inadequate access to medical care—petitioner was

required to do under § 1983, rather than “through federal habeas proceedings”).

       That leaves Bloomfield’s due-process claims, which the district court rejected

on the merits. In challenging this aspect of the district court’s ruling, Bloomfield

again asserts the district court misconstrued his claims. Specifically, he asserts that

the district court erred in construing his petition as a § 2241 petition, rather than a

§ 2254 petition.

       But the test for obtaining a COA remains the same, regardless of whether a

petitioner seeks to appeal an order denying a § 2241 petition or an order denying a

§ 2254 petition. See § 2253(c)(2); Montez, 208 F.3d at 869. Accordingly, even

assuming the district court made a procedural error in concluding that Bloomfield’s

due-process claims arise under § 2241, Bloomfield isn’t entitled to a COA to pursue

those claims on appeal unless he can also demonstrate “that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of” his right to

due process. Slack, 529 U.S. at 484.

       Here, the district concluded that Bloomfield’s due-process claims failed on

their merits because (1) there was at least “some evidence” to support the

                                            6
disciplinary-hearing officer’s finding that Bloomfield violated the code, R. vol. 1, 55

(quoting Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985));

(2) Bloomfield failed to “offer[] any reason [to] conclude that any decisionmaker in

his disciplinary proceeding or subsequent appeal was biased,” id. at 56; and

(3) Bloomfield failed to “satisfy the standard for retaliation,” id. Notably, Bloomfield

makes no effort to impugn any of these conclusions.2 Thus, he necessarily fails to

show that reasonable jurists would find them debatable or wrong. Accordingly, we

decline to grant him a COA to pursue his due-process claims. See Slack, 529 U.S. at

484.

                                      Conclusion

       For the reasons discussed above, we deny Bloomfield’s COA request and

dismiss this case. As a final matter, because Bloomfield fails to demonstrate the

existence of a reasoned, nonfrivolous argument on appeal, we also deny his motion to


       2
         Instead, Bloomfield raises a litany of arguments that appear to challenge
(1) certain state-court rulings and (2) certain district-court rulings that resolved
matters other than Bloomfield’s self-captioned § 2254 petition. But because
Bloomfield failed to raise any of the former arguments in district court, we decline to
address them. See United States v. Viera, 674 F.3d 1214, 1220 (10th Cir. 2012). And
because the latter arguments address neither the merits of Bloomfield’s due-process
claims nor the district court’s reasons for rejecting them, these arguments cannot and
do not “demonstrate that reasonable jurists would find the district court’s assessment
of” Bloomfield’s due-process claims “debatable or wrong.” Slack, 529 U.S. at 484.
Accordingly, because these arguments are irrelevant to the threshold Slack inquiry,
we decline to address their merits as well. Cf. Williams v. Jones, 571 F.3d 1086, 1088
(10th Cir. 2009) (noting that “a COA is a jurisdictional prerequisite to a decision on
the merits”).




                                           7
proceed in forma pauperis. See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th

Cir. 1991).


                                         Entered for the Court


                                         Nancy L. Moritz
                                         Circuit Judge




                                        8